439 F.2d 33
Robert J. GALASSO, Petitioner-Appellant,v.STATE OF FLORIDA, Respondent-Appellee.No. 30484 Summary Calendar.*v.Citizens Casualty Company of New York et al., 5 Cir. 1970,431 F.2d 409, Part. I.
United States Court of Appeals, Fifth Circuit.
Feb. 26, 1971.

Robert J. Galasso, pro se.
Earl Faircloth, Atty. Gen., Tallahassee, Fla., Charles W. Musgrove, Asst. Atty. Gen., West Palm Beach, Fla., for respondent-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
This is an appeal from denial of petition for habeas corpus by a Florida state prisoner.  Appellant was convicted on separate counts of possessing and cultivating a narcotic drug (marijuana) and given concurrent five-year sentences.


2
He contends: (1) that his Fifth Amendment rights were violated when testimony was admitted to impeach a codefendant, to the effect that, when arrested in his apartment and asked about ownership of marijuana found there, defendant remained silent and advised the codefendant to do the same; (2) that a search warrant on the basis of which appellant's apartment was searched was issued without probable cause; (3) that the entry of officers into his apartment was illegal because a ruse was employed to get the occupants to open the door.


3
We need not consider these matters.  None relate to appellant's conviction, not claimed to be defective, for cultivating marijuana in a plot near his apartment, under which a concurrent sentence was imposed.  United States v. Sims, 434 F.2d 258 (5th Cir. 1970); United States v. Howard,433 F.2d 1 (5th Cir. 1970).


4
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc